DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-20, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0084832) in view of Timmermans (US 2014/0123990).
Claim 12. Li et al. discloses an electronic cigarette 100 comprising a housing 10 (case), a sleeve 1 arranged in the housing 10, an atomizer 2 (vaporizer pen) including a mouthpiece 21, a latch assembly 3, a control assembly 4, and a heating wire wound on a liquid guiding body (atomizer). The sleeve 1 has a first limiting position and a second limiting position. The atomizer 2 is capable of being inserted into the sleeve 1, and 
Li et al. does not explicitly disclose a voltage controller configured to select one of three predetermined voltages provided by a battery.
Timmermans discloses a variable voltage programmable electronic cigarette (Abstract). The programmable function enables a user to set the voltage output and 
Timmermans teaches that the electronic cigarette system provides enhanced adaptability, workability and user control, by way providing, among other features, the ability to create arbitrary waveforms which may be saved to a user profile ([0030]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the device of Li et al. be modified to operate with a variable voltage program such 
Claim 13. Modified Li et al. discloses that the voltage ranges from 0 to 8V (Timmermans [0020]). Since the disclosed range overlaps the claimed range of 2.9 V – 4.8 V, a prima facie case of obviousness exists (MPEP 2144.05(I)).
Claim 14. Modified Li et al. discloses that the voltage ranges from 0 to 8V (Timmermans [0020]). While predetermined voltages at 3.3 V, 3.7 V, and 4.3 V are not explicitly disclosed, it would have been obvious to one of ordinary skill in the art before the effective filing date that any voltage within the disclosed range of 0 to 8V may be selected as part of a vaping profile as taught by Timmermans, and that the three claimed voltages may be selected as a matter of user preference.
Claims 15 and 16. Modified Li et al. discloses visual indicator 134 provides provide a light signal to the user regarding a status of the electronic cigarette 110. The visual indicator 134 provides real-time status feedback from the electronic cigarette 110. The visual indicator 134 includes a tri-color LED which may be composed of red, green and blue (Timmermans [0054]). The vaping profile also defines a color of a light shown from the visual indicator 134 while the visual indicator 134 is activated. As noted, the vaping profile has a maximum duration of 12 seconds, the 12 seconds being defined by 
Claim 17. Modified Li et al. discloses regarding the connection between the light indicator and the vaping profile, the vaping profile defines the light color while it is activated. The vaping profile has a maximum duration of 12 seconds, defined by 120 points, providing 100 ms per point, each point can be defined by any combination of RGB color model e.g., (red 0 to 255, green 0 to 255, blue 0 to 255). The user can define the color per each point using the PC software application (Timmermans [0029]). The programmable function enables a user to set the voltage output and power output level applied to the atomizer when energized. A desired voltage/power level setting is stored in an at least one vaping profile. The device has four workable vaping profiles (Timmermans [0020]).
Claim 18. Modified Li et al. discloses control assembly 4 which includes a control button 40 configured such that the limiting pin 31 is unlocked from the first limiting position by pressing the control button 40 (Li [0022]; Figures 1 and 2). The control button 40 is capable of being pressed by the thumb of a user when the apparatus is held in the palm of a user’s right hand.
Claim 19. Modified Li et al. discloses an electronic core module is arranged in the housing 10. The electronic core module includes a battery and a controller, wherein 
Claim 20. Modified Li et al. discloses a USB connector for computer connectivity to deliver firmware updates and to provide real-time monitoring by a program installed on a computer (Timmermans [0015]-[0016]; [0057]). Timmermans also discloses that the power source 126 may be a replaceable battery or a rechargeable battery ([0062]) but does not explicitly disclose that the battery may be charged by the USB connector. However, charging batteries via USB adaptors is notoriously well known in the art, and it would have been obvious to one of ordinary sill in the art before the effective filing date that the battery may be configured to charge via the USB adaptor.
Claim 24. Modified Li et al. discloses that mouthpiece 21 and the distal end of mouthpiece from which the user inhales are tubular (having a round cross-sectional area) (Li [0016]; Figure 1).
Claim 25. Modified Li et al. discloses that the computer application 162 allows for monitoring the activity of the electronic cigarette 110 while a user is vaping, and provides information regarding the atomizer 144 including voltage, power, current, resistance, temperature, battery voltage and battery life (Timmermans [0079]). The voltage ranges from 0 to 8V, and the power ranges from 0 to 25 W (Timmermans [0020]). The arbitrary waveforms 168 define the energy applied to the atomizer 144, the energy energizing the atomizer 144, and wherein arbitrary waveforms 168 are any type of waveforms 168 inside of the parameters of time 12 s (120 points/100 ms per points) .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0084832) in view of Timmermans (US 2014/0123990) and Hodge (US 9806754).
Claim 21. Modified Li et al. discloses the apparatus of claim 12 but does not explicitly disclose an attachment means configured for attachment of the apparatus to a lanyard.
Hodge discloses a case for a portable handheld device, such as a cell phone, wherein the case has outwardly extending resilient corner eye lit rings or corner bumpers, which cushion the portable electronic device to prevent damage when dropped, and for using the eye lit rings to support lanyards and keychain rings (Abstract).
Hodge discloses that the outwardly extending bumpers/eye lit rings supporting a lanyard allow for the portable electronic device to be safely held around a user’s wrist or neck (Abstract). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to add a bumper/eye lit ring for supporting a lanyard to the apparatus of Li et al.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2018/0084832) in view of Timmermans (US 2014/0123990) and further in view of Postma (US 8739786).
Claim 22. Li et al. in view of Timmermans discloses the apparatus of claim 12 but does not disclose an articulating joint configured to connected the vaporizer pen to the case.
Postma discloses a portable handheld vaporizer assembly having a conduit 110 which is movable from a first position in which it is located at least partially within the body 102 to a second position where it extends a length away from the body 102 (Abstract; Column 10, line 63 - Column 11, line 20; Figure 5). It would have been obvious to one of ordinary skill in the art at the time of filing that the sliding mechanism of Stanimirovic et al. may be replaced with an articulating joint (wherein the entire atomizer 2 would be attached via the articulating joint instead of being inserted into and capable of telescoping along sleeve 1) such as that disclosed by Postma, as a matter of design choice.
Claim 23. Modified Li et al. discloses control assembly 4 which includes a control button 40 configured such that the limiting pin 31 is unlocked from the first limiting position by pressing the control button 40 (Li [0022]; Figures 1 and 2). The control button 40 is capable of being pressed by the thumb of a user when the apparatus is held in the palm of a user’s right hand. It would have been obvious to one of ordinary skill in the art before the effective filing date that the button 40 may be used to deploy the vaporizer in an articulating motion, as disclosed by Postma (Figure 5), and such that .

Double Patenting
The terminal disclaimer filed on 9/29/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,448,456 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 9/29/21 have been fully considered but they are not persuasive. Applicant argues that claim 12 requires that the entire vaporizer pen is accessible to the user in the deployed position which is not disclosed by Li. Applicant argues that the entire structure of the mouthpiece 21 arranged on the atomizer 2 cannot extend out of sleeve 1 beyond the second limiting position and that only the mouthpiece 21 is actually outside the housing 10 in the deployed position. Examiner argues that claim 12 does not require that the entire vaporizer pen extend outside of the case in the deployed condition. Examiner interprets claim 12 as requiring (1) that the vaporizer pen includes a mouthpiece, an atomizer, and a removable cartridge; and (2) that the vaporizer pen is deployed from a concealed position inside the case to a deployed position outside the case. Claim 12 does not explicitly state which portions of the vaporizer pen are to be located outside of the case in the deployed position. Thus, Examiner maintains that the device of Li reads on claim 12 since the mouthpiece 21 and .
Applicant also argues that the combination of Li and Timmermans is improper because Timmermans discloses a manual, labor-intensive electronic cigarette for variable voltage control which is sought to be avoided in the present invention. Examiner argues that although the cited reference is differs from the intent of the claimed invention, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference. Applicant asserts that the electronic cigarette of Timmermans must be programmed with the vaping profile through a computer and a joystick. The joystick of Timmermans would protrude from the outer housing of Li and be incompatible with the intended aesthetic objective of Li. Examiner argues that Timmermans is cited only for its disclosure of the functionality of customized vaping profiles with variable voltages, not for the joystick or other aspects of the invention disclosed by Timmermans.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747